Citation Nr: 1132518	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2004, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

Following Remands in March 2007 and March 2009, the Board in September 2010 denied entitlement to a disability rating in excess of 30 percent for bilateral pes planus.  In March 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand the issue of entitlement to a TDIU to the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, because the Court also indicated that the Board's denial of a disability rating in excess of 30 percent for bilateral pes planus is final, that issue is no longer a part of the current appeal.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the current appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that a claim for a TDIU, as due to service-connected bilateral pes planus, has been raised by the Veteran during the course of the current appeal.  Specifically, a December 2004 VA treatment record reflects that the Veteran reported that he had to retire as administrator for a large hospital facility where he did a lot of walking, due to his arches bothering him a lot.

In light of a recent case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of an increased rating claim.  As such, the claim for a TDIU may be considered by the Board in tandem with his claim for a higher disability rating for bilateral pes planus.  See id.  However, the Board observes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Additionally, relevant employment information has not been obtained.  Thus, on remand, the RO/AMC should provide appropriate VCAA notice and request that the appropriate TDIU form be completed.

Thereafter, the Veteran should be afforded a VA orthopedic examination to determine the extent to which his service-connected pes planus would currently affect his ability to obtain or retain gainful employment (without regard to his age).  When rendering such opinion, the examiner should only consider the effects of the Veteran's service-connected disabilities and not the effects of any nonservice-connected disabilities.

If, following the development requested above, the TDIU claim cannot be granted on a schedular basis under 38 C.F.R. § 4.16(a), the RO/AMC should specifically address whether the case should be referred to the Director of the Compensation and Pension Service for their consideration of the Veteran's entitlement to an extra-schedular rating for individual unemployability under 38 C.F.R. § 4.16(b).

Relevant ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain all relevant ongoing VA treatment records dating since January 2010 from the VA Healthcare System in Boston, Massachusetts.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine his current functional and occupational capacity.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should render a medical opinion as to whether the Veteran's service-connected bilateral pes planus prevents the Veteran from obtaining or retaining gainful employment (without regard to his age).  When rendering such opinion, the examiner should only consider the effects of the Veteran's service-connected disabilities and not the effects of any nonservice-connected disabilities.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claim for a TDIU, to specifically include whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) (2010) if necessary.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case which includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

